DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to methods for motivating students to meet a goal through assigning goals, confirming the goals are met and enhancing the game play based on completed goals which are following rules or instructions and evaluation or judgement which are methods of organizing human activity and mental processes that are considered abstract ideas.  The abstract ideas are provided without significantly more. The claim(s) recite(s) methods for motivating students to meet a goal through assigning goals, confirming the goals are met and enhancing the game play based on completed goals.  The acts of providing a method for motivation that include setting goals, confirming the goals are met and changing the game play are a set of instructions and/or following rules.  The review of the goal when the user/student is completing the rules and/or instructions is a form of evaluation or judgement. 
This judicial exception is not integrated into a practical application because the inclusion of a video game player is a general recitation of a commonly known computing machine.  Such game players such as a computer, PlayStation or game boy are well known.  The specifics of the game player are not claimed wherein there is no improvement to the functioning of the game player or a recitation of a particular machine.  The specific goal types are considered extra solution activity which do not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements are extra solution activity.  The use of a game player in an educational context is well known.  The types of goal set in the education context is extra solution activity.  The type of goal set is not seen to be a new and unobvious advancement to a game player or an educational method.  Further, a game player which uses a character which can be killed and restart at a prior point in game play is well known in the gaming industry and extra solution activity.  These additional elements and the remaining limitations of the claimed embodiments are not seen to provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 37-42 and 46-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nusbaum (US 8,690,578 B1) in view of Edutopia_NPL.

	Regarding claims 37 and 46, Nusbaum teaches an apparatus and method for motivating a user which can be a student (See 10:6+ and Figure 11).  Goals can be set to which the user is tasked with completing wherein a system gathers data and determines if the goal was met (See 10:6+ and Figure 11)  Edutopia teaches the use of games specifically video game in the education process.  Edutopia teaches or suggests the use of video games and players where a goal is set to a user.  After determining if the goal is achieved the students game place is enhanced through an improvement to a performance level of the student.  (See Edutopia_NPL)  It would have been obvious to 

	Regarding claims 38-42 and 47-51, Edutopia teaches the goal being a certain grade, grade on a test, completion of a program or studying for a predetermined time period.  The disclosure speaks of mutually agreeable goals with the students along with multiple education based goals.  The education goals are a genius to which the goals of achieving a certain grade, grade on a test, completion of a program or predetermined study time are obvious species thereof.  Edutopia also teaches the use of harder work as a reward or goal after goal completion which is considered the improvement of a performance level of a video game player.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Nusbaum with the teaching of Edutopia to reward a player with acknowledgment of incremental goal progress in an educational teaching strategy.  (See Edutopia_NPL)

Claims 43-45 and 52-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nusbaum (US 8,690,578 B1) in view of Edutopia_NPL and Official Notice.

	Regarding claims 43-45 and 52-54, the examiner takes official notice that the use of a hand held video game and video game player such as a Nintendo switch or Nintendo Gameboy are well known in the art.  The utilization of a game where a player 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711